Citation Nr: 0204057	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  98-16 223A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from January 1966 to May 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the veteran's claim of 
entitlement to service connection for hypertension, and 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a chronic back disability.  In June 1998 the 
veteran filed a timely notice of disagreement.  The RO 
subsequently provided the veteran a statement of the case 
(SOC) and in October 1998 the veteran perfected his appeal.  
The issues were properly certified to the Board.  

The Board notes that the veteran presented for a hearing 
before a regional hearing officer in September 1998; a 
transcript is of record.  

The Board further notes that, in a subsequent rating decision 
dated in December 2001, the RO determined that the veteran 
had submitted new and material evidence to warrant reopening 
his back claim, and granted him service connection for a 
chronic back disability, assigning an evaluation of 40 
percent.  The veteran has since not asserted entitlement to 
any further benefit relating to his now service-connected 
back disability.  Therefore, the Board finds that the RO's 
December 2001 decision represented a full grant of the 
benefit sought on appeal, and that the matter as to the back 
claim is no longer before the Board.  


FINDINGS OF FACT

1.  The preponderance of the competent medical evidence of 
record is against a finding that the veteran developed 
hypertension while in service.

2.  The preponderance of the competent medical evidence of 
record is against a finding that the veteran manifested 
hypertension within one year of his discharge from active 
duty.  


CONCLUSION OF LAW

The veteran's hypertension was neither incurred in nor 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that, at the time of his 
induction, the veteran's blood pressure reading was 138/70.  
In May 1967, he presented to sick call with complaints of 
headaches, only when wearing his hardhat.  Service dental 
records indicate that, in June 1968, the veteran denied any 
history of treatment for hypertension.  There is no 
indication of any complaint, manifestation, diagnosis, or 
treatment of hypertension while in service.  The veteran's 
separation examination report is silent for any complaint, 
manifestation, diagnosis, or record of treatment of 
hypertension.  His blood pressure was noted as 132/80.  

In April 1970, the veteran was afforded a VA examination, the 
report of which did not indicate any complaint, 
manifestation, diagnosis, or treatment of hypertension.  The 
veteran's blood pressure reading was 136/78.  

The veteran received emergency room treatment in June 1976 
for abdominal pain, at which time his blood pressure was 
160/110.  In June 1979 he received emergency treatment for a 
laceration to his forehead.  His blood pressure was noted as 
110/70.  

Records from Cape Fear Memorial Hospital indicate that the 
veteran received treatment from June to September 1990 and 
from February to June 1991.  In June 1991 it was noted that 
he had a history of hypertension.  

Dr. B treated the veteran from March 1991 to February 1998.  
Treatment records from that time indicate that the veteran 
was being monitored and medicated for hypertension.  

Records from the Wilmington Orthopedic Group indicate that 
the veteran was treated there from March 1990 to September 
1995.  Progress reports from March and August 1991 indicate 
that Dr. B was following the veteran for hypertension.  

In April 1998, the RO received a claim of entitlement to 
service connection for hypertension from the veteran.  At 
that time the veteran stated that he had had "high blood 
pressure during [his] tenure in the [United States Air 
Force]."  The RO denied the veteran's claim in a rating 
decision dated in May 1998.  In June 1998 the veteran 
submitted a notice of disagreement in which he indicated that 
he had suffered from hypertension since "early 1970."  

The veteran received outpatient treatment at the VA Medical 
Center (VAMC) in Fayetteville, North Carolina from July 1997 
to June 1998.  Treatment records from October 1997 indicate 
that he had a history of hypertension, which was being 
regulated with medication.  A progress note dated in June 
1998 indicates that the veteran's hypertension was "poorly 
controlled."  At that time his blood pressure was noted as 
190/90.  

In September 1998 the veteran presented for a hearing before 
a Hearing Officer at the RO.  He testified that he had not 
suffered from hypertension prior to service.  According to 
the veteran's testimony, although he was not diagnosed with 
hypertension in service, he was suffering from symptoms of 
such, including headaches at that time.  The veteran 
indicated that he was not diagnosed with hypertension until 
1970, approximately six months after his discharge, when he 
presented for a physical examination for a position at the 
Post Office.  According to the veteran, the doctor who 
conducted the physical had since passed away, and he was 
unable to obtain any records of that examination.  

The veteran perfected his appeal to the Board in October 
1998, at which time he stated that he had suffered from 
symptoms of hypertension in service, including 
lightheadedness, dizziness and headaches.  He indicated that 
he had not sought treatment in service for his symptoms 
because he "did not go to doctors for exams or to complain 
unless it was an emergency room situation."  

In a statement received by the RO in December 2000, the 
veteran indicated that he received treatment from the VAMC in 
Fayetteville for hypertension in the 1970's.  The RO then 
received a statement from that VAMC, which indicated that 
there were no such records of treatment available.  

II.  Legal Analysis

A.  Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the assistance to be afforded 
to claimants in substantiating their claims.  VCAA § 3(a), 
114 Stat. 2096, 2096-97 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the supplemental SOC's provided 
by the RO in October 1998, October 2000, March and December 
2001, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The United States Court of 
Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for certain diseases, 
including hypertension, if manifested to a compensable degree 
within one year following discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In the present case, service medical records are silent for 
any complaint, manifestation, diagnosis, or treatment of 
hypertension.  In fact, although the veteran had an elevated 
blood pressure reading in June 1976, more than seven years 
after service, the competent evidence of record does not 
indicate that the veteran was diagnosed with hypertension 
until 1991.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The veteran contends that, while he was not diagnosed with 
hypertension in service, he suffered from associated symptoms 
such as lightheadedness, dizziness, and headaches.  Service 
medical records are silent for any complaint, treatment, or 
diagnosis of lightheadedness or dizziness.  There is one 
record, which indicates that the veteran reported to sick 
call in May 1967 complaining of headaches.  However, the 
examiner noted that the veteran indicated that he only 
suffered from headaches when wearing his hardhat.  There were 
no other complaints of headaches in service.  

Furthermore, even assuming the veteran suffered from 
headaches, dizziness, and lightheadedness in service; there 
is no indication of any such complaints at anytime after 
service, including since he was diagnosed with hypertension.  
Therefore, there is no continuity of symptomatology.  38 
C.F.R. § 3.303(d).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

While the veteran is certainly competent, as a layperson, to 
describe his symptoms of lightheadedness, dizziness, and 
headaches, he lacks the medical knowledge and training 
required to etiologically relate those symptoms to his now 
diagnosed hypertension.  

Therefore, the Board finds that there is no competent 
evidence which indicates that the veteran's diagnosed 
hypertension had its onset in service, or within the first 
post-service year.  

The Board notes that we have also considered whether the 
veteran's hypertension pre-existed his service and was 
aggravated thereby.  However, a veteran is considered to have 
been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2001).  

As discussed above, the veteran's entrance examination was 
silent for any complaint, manifestation, or diagnosis of 
hypertension.  According to the veteran's own testimony, he 
was not diagnosed with hypertension before service.  In 
addition, service medical records do not indicate any 
complaints, manifestation, treatment, or diagnosis of 
hypertension at any time during the veteran's active service.  

Therefore, and for the reasons discussed above, the Board 
finds that hypertension was neither incurred in nor 
aggravated by service.  


ORDER

Service connection for hypertension is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

